DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 10/21/2020 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “an adhesion site of the adherend is ….. SUS, polycarbonate, aluminum…” The scope of the claim is confusing given that it is not clear if the adherend itself is SUS, polycarbonate and aluminum or if only an adhesion site of the adherend is SUS, polycarbonate and aluminum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2018/0022965 A1) in view of Nakaoka et al. (US 2003/0212191 A1).

Regarding claims 1-10 and 12, Igarashi et al. disclose a pressure sensitive adhesive sheet laminated to an adherend such as SUS, aluminum or polycarbonate, wherein the adherend surface can also be a coated surface with a urethane-based paint (see paragraphs 0026, 0125). Accordingly, Igarashi et al. disclose a laminated structure comprising the pressure-sensitive adhesive sheet, urethane-based paint (reinforcing agent layer) and adherend. The pressure sensitive adhesive sheet comprises a pressure sensitive adhesive layer (PSA) 50 as an outermost layer (see Figure 2, paragraph 27, Note: PSA layer 20 in Figure 2 should be PSA layer 50).
The pressure-sensitive adhesive layer (PSA) can be acrylic PSA layer comprising an acrylic polymer formed from a monomer mixture comprising 50 wt% or more of an alkyl (meth)acrylate monomer such as n-butyl acrylate and 0.5 to 30 wt% of secondary monomer such as acrylic acid or methacrylic acid  (see paragraphs 0112, 0113, 0114, 0115, 0117, 0118). The pressure sensitive adhesive sheet comprises a substrate 10 and a PSA layer 50 (see paragraph 0027). The thickness of the substrate is 15 to 300 microns (see paragraph 0096). The thickness of PSA layer is 2 to 100 microns (see paragraph 0124). Accordingly, the thickness of pressure sensitive adhesive sheet is 17 to 400 microns. 
Igarashi et al. do not disclose reinforcing agent layer as presently claimed. Igarashi et al. do not disclose the laminate having presently claimed properties. Igarashi et al. do not disclose the laminated structural body of the pressure sensitive adhesive sheet, the reinforcing agent layer and SUS plate having presently claimed properties.
Nakaoka et al. disclose an aqueous primer composition comprising an aqueous urethane dispersion (reinforcing agent) that enhances the humidity-resisting adhesion (see Abstract and paragraph 0040). The thickness of aqueous primer coating composition (reinforcing agent layer) is 2 to 30 microns in order to obtain a continuous uniform film as well as improve water resistance and weather resistance (see paragraph 0073) The aqueous urethane dispersion can be self-emulsifying (see paragraph 0040). An example of the aqueous urethane 
In light of motivation for using aqueous urethane dispersion such as Superflex150 and primer coating having thickness of 2 to 30 microns disclosed by Nakaoka et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use Superflex 150 as urethane-based paint with the urethane-based paint (reinforcing agent layer) having thickness of 2 to 30 microns in Igarashi et al. in order to enhance humidity-resisting adhesion as well as obtain continuous uniform film and improve water resistance and weather resistance, and thereby arrive at the claimed invention.
Igarashi et al. in view of Nakaoka et al. do not disclose the laminate having presently claimed properties. Igarashi et al. in view of Nakaoka et al. do not disclose the laminated structural body of the pressure sensitive adhesive sheet, the reinforcing agent layer and SUS plate having presently claimed properties. However, given that the laminate and the laminated structural body of Igarashi et al. in view of Nakaoka et al. is identical to that presently claimed, it is inherent or obvious that the laminate and the laminated structural body of Igarashi et al. in view of Nakaoka et al. has presently claimed properties.

Regarding claim 13, Igarashi et al. in view of Nakaoka et al. disclose the laminate as set forth above. Igarashi et al. in view of Nakaoka et al. do not disclose the laminate is used for an electronic device. 
However, the recitation in the claims that the laminate is “for an electronic device” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Igarashi et al. in view of Nakaoka et al. disclose laminate as presently claimed, it is clear that the laminate of Igarashi et al. in view of Nakaoka et al. would be capable of performing the intended use, i.e. for an electronic device, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (US 2018/0022965 A1) in view of Nakaoka et al. (US 2003/0212191 A1) as applied to claim 1 above, further in view of Zhang (US 2019/0062601 A1).

Regarding claims 11 and 14, Igarashi et al. in view of Nakaoka et al. disclose the laminate as set forth above. Igarashi et al. in view of Nakaoka et al. do not disclose the adherend is an electronic device member.
As indicated by Zhang, it is well known to use the laminate comprising a pressure-sensitive adhesive for an adherend such as mobile phone, tablet, etc. (electronic product) (see Abstract and paragraphs 0217, 0222).
Therefore, as taught by Zhang, it would have been obvious to one of ordinary skill in the art to use mobile phone (electronic device member) as adherend and to prepare a mobile .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/075,874. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.
Copending application 17/075,874 disclose laminate as claimed. The only differences between the present claims and copending claims are that copending claims (i) do not disclose the laminated structural body of the pressure-sensitive adhesive sheet, the reinforcing agent layer, and the SUS plate shows an impact resistance of 0.35 J or more at 23 C and 50%RH and (ii) disclose the laminate has a pressure-sensitive adhesive strength maintenance ratio of 85% or more calculated from (A1/A0) x 100.
Regarding (i), given that the laminated structural body of copending application is identical to the laminated structural body of present application, it is inherent or obvious that the laminated structural body of copending application shows an impact resistance of 0.35 J or more at 23 C and 50%RH.
 Regarding (ii), the specific laminate of copending application is within the broad disclosure of the laminate of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/075,870. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.
Copending application 17/075,870 disclose laminate as claimed. The only difference between the present claims and copending claims are that copending claims disclose the laminate has a pressure-sensitive adhesive strength maintenance ratio of 85% or more calculated from (A1/A0) x 100.
However, the specific laminate of copending application is within the broad disclosure of the laminate of the present application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/075,814. Although the claims at issue are not identical, they are not patentably distinct from each other because of following reasons.
Copending application 17/075,814 disclose a method of producing a laminate. While it is noted that copending claims are drawn to a method of producing a laminate and the present claims are drawn to a laminate, it is significant to note that the product resulting from the method of the copending claims would be the laminate with the only differences between the present claims and the copending claims, the copending claims (i) do not disclose the laminate showing an adhesive strength as presently claimed, (ii) do not disclose the laminated structural body of the pressure-sensitive adhesive sheet, the reinforcing agent layer, and the SUS plate shows an 
Regarding (i) and (ii), given that product resulting from the method of copending claim is identical to the product of present application, it is inherent or obvious that that product resulting from the method of copending claims has properties as presently claimed. 
Regarding (iii), given that the laminate of present application is identical to the laminate of copending application, the laminate of copending application would be capable of intended use, i.e. for an electronic device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/KRUPA SHUKLA/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787